Citation Nr: 1213342	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-30 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for arthritis, traumatic, lumbar spine with old compression fractures of T12 and L1.

2.  Entitlement to a disability rating in excess of 10 percent for paresthesias, left foot.  

3.  Entitlement to a disability rating in excess of 10 percent for paresthesias, right foot.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from March 1945 to December 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder, which were considered by the RO in the January 2012 supplemental statement of the case.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

In his substantive appeal, the Veteran requested a hearing before the Board.  However, he subsequently withdrew that request by way of documentation that was received in September 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The United States Court of Appeals for Veterans Claims (Court) has held that TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the VA medical examiner determined that the Veteran's back condition would prevent employment of a physical nature.  Accordingly, the issue of entitlement to a TDIU is reasonably raised as part of the Veteran's claim for an increased rating.


FINDINGS OF FACT

1.  The Veteran's low back disability is not manifested by ankylosis of the entire thoracolumbar spine.  

2.  The Veteran's paresthesias of the left lower extremity is not manifested by more than incomplete, mild paralysis.

3.  The Veteran's paresthesias of the right lower extremity is not manifested by more than incomplete, mild paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for arthritis, traumatic, lumbar spine with old compression fractures of T12 and L1 have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5235 (2011).  

2.  The criteria for an evaluation in excess of 10 percent for paresthesias of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Codes 8620, 8621 (2011).

3.  The criteria for an evaluation in excess of 10 percent for paresthesias of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Codes 8620, 8621 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural history

The Veteran seeks a disability rating in excess of 40 percent for his service-connected traumatic arthritis, with old compression fractures at T12 and L1, lumbar spine; a disability rating in excess of 10 percent for paresthesias of the left foot; and a disability rating in excess of 10 percent for paresthesias of the right foot.  

In a rating decision dated in October 2007, the RO continued the Veteran's 40 percent disability rating for traumatic arthritis, with old compression fractures at T12 and L1, lumbar spine, the 10 percent disability rating for paresthesias of the left foot, and 10 percent disability rating for paresthesias of the right foot.  Thereafter, in November 2007, the Veteran requested reconsideration of that determination.  He also expressed dissatisfaction with the rating decision indicating that VA did not consider the pain and suffering that the disabilities caused him thereby indicating a desire to contest the result.  See 38 C.F.R. § 20.201 (2011).  Accordingly, this document, when liberally construed constitutes a notice of disagreement.  Moreover, he filed another notice of disagreement in May 2008.  Accordingly, the claims from January 2007 remain pending.  See 38 C.F.R. § 3.156(b) (2011); see also Muehl v. West, 13 Vet. App. 159 (1999).  

The Board has considered whether the Veteran would be prejudiced by the Board considering the claims as dating back to the claim filed in January 2007 and finds that he would not.  The RO in the March 2008 rating decision listed the relevant evidence of record, including the October 2007 rating decision, and determined that rating in excess of 40 percent and 10 percent for each foot was not warranted.  The October 2007 rating decision indicated that the evidence considered included VA treatment records dating from September 2005 to July 2007 and a VA examination dated in August 2007.  Accordingly, the Board finds that the Veteran is not prejudiced by the Board considering his claims as one pertaining to the propriety of an increased rating dating back to the filing of his claim in January 2007.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Lumbar spine

The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Based upon the guidance of the Court in Hart, the Board has considered whether staged ratings are appropriate in this instance.  The Board finds that staged ratings in excess of 40 percent and in excess of 10 percent for each lower extremity are not warranted in this case as the evidence does not show that higher ratings are warranted at any point in time covered by this appeal.

The Veteran was previously granted service connection under Diagnostic Code 5285.  However, the applicable rating criteria for back disorders, found at 38 C.F.R. § 4.71a, were amended effective September 2003.  As the claim for an increased rating was filed in January 2007, the criteria set forth in Diagnostic Code 5285 are not for application.  The Veteran is currently rated pursuant to Diagnostic Code 5010-5235, which is applicable to arthritis due to trauma and vertebral fracture or dislocation.  Thus, the hyphenated code is intended to show that the Veteran's disability includes symptoms of arthritis (Diagnostic Code 5010) and vertebral fracture or dislocation (Diagnostic Code 5235).  

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235 (2011) (the General Rating Formula for Diseases and Injuries of the Spine are used for conditions which result in symptoms such as pain (with or without radiation), stiffness, or aching of the area of the spine affected by residuals of injury or disease).  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (2).  

The schedule also provides for compensation for arthritis due to trauma and substantiated by x-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes.  In the absence of limitation of motion, a 10 percent rating is appropriate upon x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is appropriate upon x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA medical records dating from September 2005 to July 2007 show that in February 2007, the Veteran reported that he tried to stay very active so his back would not become stiff.  He reported that he did a lot of walking.  

In August 2007 the Veteran was accorded a C&P spine examination.  During the examination the Veteran reported that he has had constant low back pain involving the entire lower back.  He reported that he began to exercise and doing exercises that he could do at home to keep from getting stiff.  He reported that exercise helped but the pain continued to slowly progress.  He reported flare-ups of more severe pain with weather changes and with any type of strenuous activity.  He further reported an additional 40 to 50 percent limitation during flare-ups.  He denied recent incapacitation or hospitalizations.  Range of motion testing of the lumbar spine revealed flexion from 0 to 45 degrees, extension from 0 to 20 degrees, lateral bending to either side was 0 to 20 degrees, and rotation from 0 to 20 degrees with mild pain to either side.  There was no increased limitation of motion due to weakness, fatigability, or incoordination during the examination.  The diagnoses were compression fracture of T12-L1 and traumatic arthritis at T12-L1 secondary to the compression fracture.  

In February 2008 the Veteran was accorded another C&P spine examination.  During the examination the Veteran denied flare-ups and reported that his condition was continuous and chronic.  He denied a history of hospitalization or surgery, history of trauma, and history of neoplasm.  He also denied a history of urinary incontinence, urinary urgency, urinary retention, urinary frequency, nocturia, fecal incontinence, obstipation, numbness, paresthesias, leg or foot weakness, falls, unsteadiness, visual dysfunction, and dizziness.  He reported erectile dysfunction but reported that the etiology was due to prostate surgery.  The peripheral nerves examination revealed evidence of muscle atrophy of the paraspinous muscles.  The Veteran also reported a history of fatigue, decreased motion, stiffness, weakness, and pain.  He denied spasms.  The Veteran reported that he was able to walk more than 1/4 mile but less than one mile.  Range of motion revealed flexion from 0 to 40 degrees, with pain from 20 to 40 degrees; extension from 0 to 20 degrees; right lateral flexion from 0 to 30 degrees, with pain from 20 to 30 degrees; left lateral flexion from 0 to 25 degrees; and bilateral lateral rotation from 0 to 30 degrees.  Pain was present on active and passive motion during flexion and right lateral flexion.  There was no additional loss of motion on repetitive use of the joint.  

The Veteran reported that he was not employed by reason of retirement in 1988 due to eligibility by age or duration of work.  The examiner found that the Veteran's diagnosis of degenerative arthritis/joint disease of the lumbar spine had mild impact on feeding and moderate impact on exercise, bathing, dressing, toileting, and grooming.  He noted that the Veteran's back disability had severe impact on shopping, recreation, and traveling; and prevented the Veteran from performing chores.  

VA medical records dating from September 2007 to December 2011 show continued complaints of back pain.  In April 2009, the Veteran's prescription was increased due to his complaints of pain.  In July 2009, the Veteran was ordered a new back brace.  He reported the pain was located primarily in the center of the lower back.  The Veteran also reported his frustration at not being as active as he once was due to his back and reported that he could not lift.  

In December 2011 the Veteran was accorded a disability benefit questionnaire (DBQ) back examination.  During the examination, the Veteran reported having constant, moderate pain.  He reported that the pain was worse with bending, lifting, and walking.  He denied incapacitating flare-ups requiring hospital visits or procedures.  The diagnosis was spine compression fracture.  

Range of motion testing revealed flexion from 0 to 75 degrees, with pain starting at 0 degrees; extension from 0 to 10 degrees, with pain starting at 0 degrees; right lateral flexion from 0 to 15, with pain starting at 0 degrees; left lateral flexion from 0 to 15 degrees, with pain starting at 0 degrees; right lateral rotation from 0 to 20 degrees, with pain starting at 0 degrees; and left lateral rotation from 0 to 20 degrees, with pain starting at 0 degrees.  The Veteran was able to perform repetitive use testing with no change in range of motion.  He did not have additional limitation in range of motion following repetitive use.  He did have functional loss and/or impairment evidenced by less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  The Veteran exhibited pain with palpation of paravertebral muscles but did not exhibit guarding or muscle spasm.  He had normal muscle strength and normal reflexes.  A sensory examination was normal from his thighs to ankles.  He had decreased light touch sensation in the feet and toes.  Straight leg raises were negative.  The Veteran displayed mild, intermittent radicular pain in the bilateral lower extremities, mild paresthesias in the bilateral lower extremities, and mild numbness in the right lower extremity, indicating involvement of L4, L5, S1, S2, and S3.  The Veteran did not have any other neurologic abnormalities, including bowel or bladder problems.  He did not have intervertebral disc syndrome.  The Veteran used a brace and a cane regularly due to his back and peripheral nerve conditions.  

Diagnostic testing showed no arthritis but revealed a vertebral fracture with a 25 percent loss of vertebral body.  The impression was old compression fracture of T12 and L1.  The examiner noted the Veteran's thoracolumbar spine condition would prevent employment of a physical but not of a sedentary nature.  

The preponderance of the evidence of record is against finding that a rating in excess of 40 percent is warranted at any time covered by this claim.  Although the Veteran's disability was found to be consistently manifested by the symptoms noted above to include pain on active range of motion, the Board does not find that the Veteran's symptoms were consistent with a rating in excess of 40 percent.  At no time did the Veteran exhibit ankylosis.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Dorland's Illustrated Medical Dictionary (Dorland's) 94 (30th ed., 2003).  The evidence of record indicates that the Veteran had flexion up to as much as 70 degrees.  While the Veteran reportedly had an additional 40 to 50 percent limitation during flare-ups, the evidence does not show that he has ankylosis of the entire thoracolumbar spine.  Moreover, the functional loss manifested is commensurate with the currently assigned 40 percent rating.  The Veteran has forward flexion greater than 30 degrees, however, based on the functional impairment due to factors such as functional loss due to pain including on flare-ups, weakness, fatigability, incoordination or pain on movement, the currently assigned 40 percent evaluation is warranted.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as he has mobility of the spine and therefore ankylosis is not shown, a 50 percent, or higher rating, is not warranted.  

The Board has also considered the criteria set forth in Diagnostic Code 5003.  However, as the Veteran is currently assigned a rating for his limitation of motion, a separate rating is not warranted pursuant to Code 5003 as that would constitute pyramiding.  See 38 C.F.R. § 4.14.  Moreover, a higher rating is not available pursuant to Code 5003.

The Veteran's bilateral paresthesias is service-connected and assigned separate ratings, and is addressed below.  The Veteran has denied bladder or bowel impairment; therefore, a separate evaluation on that basis is not for consideration.  

The Veteran asserts that VA did not consider the pain and suffering that he endures as a result of the disability.  He asserts that he wears a back brace which helps with short trips of less than one hour, but not with long trips.  He reported that the pain limited his quality of well being.  The Board has considered the lay statements of the Veteran that a higher rating is warranted based on his symptoms, however, while these statements are competent, credible, and probative, the entirety of the evidence as discussed above does not show that the criteria for a rating in excess of 40 percent are met or approximated as ankylosis is not shown.  

Paresthesias - bilateral feet

The Veteran also seeks a disability rating in excess of 10 percent for his service-connected paresthesias of the left foot and right foot.  

The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart, supra.  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Based upon the guidance of the Court in Hart, the Board has considered whether staged ratings are appropriate in this instance.  The Board finds that staged ratings in excess of 10 percent for each foot are not warranted in this case as the evidence does not show that a higher rating is warranted at any point in time covered by this appeal.

The Veteran is rated under Diagnostic Codes 8699-8621.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].  Diagnostic Code 8699 indicates the condition is unlisted and is rated by analogy to a closely related disease or injury. Diagnostic Code 8621 pertains to neuritis of the external popliteal nerve (common peroneal).   38 C.F.R. § 4.124a, Diagnostic Code 8621.  

Diagnostic Code 8621 provides that mild incomplete paralysis/neuritis is rated as 10 percent disabling, moderate incomplete paralysis/neuritis is rated as 20 percent disabling, and severe incomplete paralysis/neuritis is rated as 30 percent disabling.  A 40 percent rating for complete paralysis/neuritis of the external popliteal nerve is warranted if there is foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Additionally, Diagnostic Code 8721 provides a rating for neuralgia of the external popliteal nerve.

The term 'incomplete paralysis' with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

The words such as 'moderate' and 'severe' are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6 (2011).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  See nerve involved for diagnostic code number and rating. The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2011).  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. See nerve involved for diagnostic code number and rating. Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2011).  

VA medical records dated from September 2005 to December 2011 show that the Veteran used custom soft innersoles and shoegear.  Records also show that he had neuropathic type pain on the soles of his feet and used a cream, which provided some relief.  

In August 2007 the Veteran was accorded a C&P spine examination.  During the examination the Veteran reported burning pain on the soles of both feet.  He reported that he limited his standing and walking but reported he still had burning pain on the soles of both feet.  Physical examination of both feet showed normal sensation.  The skin was warm and dry.  Range of motion was normal in all joints and peripheral pulses were good.  The diagnosis was burning paresthesias of both feet.  

In February 2008 the Veteran was accorded another C&P peripheral nerves examination.  During the examination the Veteran described his peripheral nerve symptom as burning of the feet.  The burning was worse when wearing socks and shoes or with prolonged walking.  Physical examination revealed normal muscle function and a normal sensory examination with respect to the lower extremities.  Deep tendon reflexes were normal in the lower extremities.  There was no evidence of abnormal muscle tone or bulk, tremors, tics, or other abnormal movements.  An electromyography and nerve conduction studies were conducted.  The EMG was normal, however, other test results revealed left peroneal neuropathy with no evidence of left lower extremity radiculopathy.  The diagnosis was peroneal neuropathy of the bilateral feet.  The examiner noted that nerve dysfunction was present in the form of neuralgia.  Paralysis and neuritis were absent.  The examiner noted moderate impact on the Veteran's ability to perform chores, shopping, sports, recreation, and traveling.  She also noted severe impact on the Veteran's ability to exercise.  

The Veteran reported that he had a lot of pain in both of his feet.  See April 2008 statement.  VA medical records show that the Veteran's was not getting the kind of relief from the creams used on his feet as he would like.  He also reported that the pain in his feet fluctuated based on activity.  It was also indicated that he had burning pain radiating down his legs which caused the soles of his feet to burn to the point that sometimes he could not stand to put any weight on his feet.  At times he was unable to walk and/or travel due to the pain.  See substantive appeal dated in June 2009.

In December 2011 the Veteran was accorded a DBQ peripheral nerves examination.  During the examination, the Veteran reported a burning in his feet.  It was noted that the Veteran had mild intermittent pain (usually dull), mild paresthesias and/or dysesthesias, and mild numbness in the right and left lower extremities.  Muscle strength and reflexes were normal.  A sensory examination was normal from the upper thighs to the ankles and decreased in the bilateral feet and toes.  There was no evidence of trophic changes.  His gait was slightly antalgic due to his back condition.  The examiner noted that there were no signs of paralysis, either complete or incomplete.  The Veteran reported regular use of a brace and cane.  The examiner noted no functional impairment of the extremities and noted no impact on the Veteran's ability to work.  The examiner indicated that the sciatic nerve was involved and that the severity was mild with respect to both lower extremities.  

After reviewing the evidence, the Board does not find that the Veteran's service-connected paresthesias of the bilateral feet warrant evaluations in excess of 10 percent each.  Although the February 2008 VA examiner indicated that the Veteran had neuralgia, the Board will also consider the criteria for neuritis and paralysis as sensation was diminished on VA examination in December 2011.  The Veteran reports burning pain of the soles of both feet that was worse when wearing socks or shoes or with prolonged walking.  At times, he could not stand to put any weight on his feet.  The objective evidence shows that the Veteran has normal motor strength and deep tendon reflexes.  Sensory testing was also normal except on examination in December 2011, when his sensory examination was found to be decreased in the bilateral feet and toes.  The December 2011 examiner also noted that the Veteran had mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness bilaterally.  

As the December 2011 examiner indicated the sciatic nerve was involved, the Board has also considered the criteria set forth in Diagnostic Codes 8520 (paralysis), 8620 (neuritis) and 8720 (neuralgia), which pertains to the sciatic nerve.  A 10 percent evaluation is warranted for mild incomplete paralysis, 20 percent for moderate incomplete paralysis, 30 percent for severe incomplete paralysis, 40 percent for moderately severe incomplete paralysis, 60 percent for severe incomplete paralysis with marked muscular atrophy, and 80 percent is warranted for complete paralysis manifested by the foot dangling and dropping, no active movement possible of muscles below the knee, flexion of the knee is weakened or (very rarely) lost.  

Despite the Veteran's complaints about pain in his feet, the overall disability picture is not found to more nearly approximate moderate disability of the external popliteal nerve or the sciatic nerve.  In finding that a higher rating is not warranted, the Board again notes that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.121a.  The evidence objectively shows that there is no loss of motor strength or deep tendon reflexes.  The only objective finding is of decreased sensation in the feet.  The Veteran reports burning pain, which was characterized as mild intermittent pain during the December 2011 VA examination.  He has also reported that, at times, he could not stand to bear weight.  He also has paresthesias and/or dysesthesias and numbness in the feet, which were also reported to be mild upon VA examination in December 2011.  Moreover, the 2011 examiner assessed the overall severity of the disabilities as mild.  Since the Veteran only has diminished sensation and not absent sensation and no motor strength loss or diminished/absent deep tendon reflexes, a higher rating is warranted.  The Board has considered all the evidence and finds that there is no more than mild disability shown bilaterally under either the peroneal nerve or sciatic nerve criteria as the disability is only manifested by decreased sensation, mild paresthesias and/or dysesthesias and pain, which was generally characterized as mild and intermittent. 

The Board has considered the lay statements of the Veteran that a higher rating is warranted based on the extent of his disability, however, while these statements are competent, credible, and probative, the entirety of the evidence as discussed above does not show that the criteria for ratings in excess of 10 percent are met or approximated.  

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine and paresthesias of the bilateral feet with the established criteria found in the rating schedule.  The Board finds that the Veteran's lumbar spine disability and paresthesias of the bilateral feet are fully addressed by the rating criteria under which such disabilities are rated and an exceptional disability picture is not shown.  The Veteran's symptoms including pain and burning in the soles of his feet, are contemplated by the currently assigned ratings.  In addition, the lumbar spine symptoms, which result in limitation of motion are contemplated by the schedular criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Letters dated in July 2007 and January 2008 apprised the Veteran of the information and evidence necessary to establish his claim for increased ratings for his lumbar spine and paresthesias of both feet.  He was also advised of the evidence that VA would seek to provide and of the information and evidence that he was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  He was also informed of how VA establishes disability ratings and effective dates in the letters dated in July 2007 and January 2008.  Dingess/Hartman, 19 Vet. App. 473.  The issues were thereafter readjudicated by way of a statement of the case dated in September 2009.  Accordingly, the duty to notify has been met. 

The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  STRs have been obtained and associated with the claims file.  VA medical records have also been associated with the claims folder.  The Veteran was afforded multiple VA examinations, the reports of which are of record.  While the examiners did not have the claims folder available, the Board does not find that such makes the examinations inadequate, as the purpose of the examinations was to report the clinical findings pertaining to the service-connected disabilities, which was accomplished by each examiner.  Accordingly, the examination reports are adequate as they were based on physical examinations and as sufficient information was provided so the Board can render an informed determination.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability rating in excess of 40 percent for arthritis, traumatic, lumbar spine with old compression fractures of T12 and L1 is denied.

Entitlement to a disability rating in excess of 10 percent for paresthesias, left foot, is denied.

Entitlement to a disability rating in excess of 10 percent for paresthesias, right foot, is denied.  


REMAND

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, entitlement to a TDIU was raised by evidence of record indicating he is unemployable in a physical job due to his service-connected back disorder.  The claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim.  While a VA physician has reported that the Veteran is unemployable due to his thoracolumbar spine, a rationale for the opinion has not been provided.

Moreover, the Veteran has not received Veterans Claims Assistance Act of 2000 (VCAA) notice in conjunction with his claim for an increased rating.  In addition, he should be asked to complete a TDIU claim form so he can provide information concerning his employment, education, training, and other relevant factors.

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

When the percentages requirement is met, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  Disabilities arising from a common etiology or single accident will be considered one disability for these purposes.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  Marginal employment shall not be considered substantially gainful employment and shall be deemed to exist when the veteran's annual income does not exceed the amount established by the Department of Commerce, Bureau of Census, as the poverty threshold for one person.  38 C.F.R. § 4.16.

A VA examination should be conducted which assesses the Veteran's ability to obtain and maintain employment as a result of his service-connected disabilities.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from December 1, 2011.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action: 

1.  Send the Veteran a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should indicate what evidence is required to substantiate a claim for TDIU. 

Also, request that the Veteran complete and return a TDIU claim form.  

2.  The RO/AMC should obtain relevant VA medical records pertaining to the Veteran dating from December 1, 2011.  

3.  After the above steps are complete, the AMC/RO is requested to schedule the Veteran for an appropriate examination(s) to assess his ability/inability to work based on his service-connected disabilities (arthritis of the lumbar spine and bilateral paresthesias of the feet).  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this Remand.  This should be indicated in the VA examination report.  All necessary tests should be conducted and the VA examiner should review the results of any testing prior to completion of the report.  

The VA examiner is requested to indicate the impact of the service-connected disabilities on the Veteran's ability to obtain and retain employment.  In other words, is it at least as likely as not that the Veteran is unable to obtain and retain substantially gainful employment due solely to his service-connected disabilities taking into consideration his previous work experience but not his age and nonservice-connected disabilities.  The VA examiner should provide a complete rationale for all conclusions reached.   

4.  Ensure that the information and opinion provided by the examiner satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, which considers evidence added to the file and Virtual VA following the issuance of the supplemental statement of the case in January 2012, and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


